Title: To James Madison from the Reverend James Madison, 12 May 1790
From: Madison, James (Reverend)
To: Madison, James


My dear FriendMay 12. 1790 Williamsburg.
I recd. your Favr. by Mr Randolph and shd. sooner have written to you, but that I waited for his Departure. I wished to congratulate you on a Motion made by yourself some Time past, which tho’ unsuccessful, in my opinion, does equal Credit to the Head & to the Heart: and I beleive, there are very few indeed, unconnected with the Business of Certificates, who think otherwise. The Disappointments of the best Politicians are not perhaps less frequent than those of other Men; but they must console themselves with having erected Lights, which tho’ the unwary Mariner may not avail himself of at present, will, most probably be of future Utility.
I have taken the Liberty to inclose two Letters. Some of the Members in Congress will probably forward that to Dr. Seabury. A late Convention of our Church thought proper to elect me to the Episcopal Office, & I have consented, whether wisely or not, I cannot say, to undertake it; so that it is most likely, I shall have the Pleasure of seeing you in New york, this Summer.
You will see, I think, in Stuart’s Pol. Œconomy the very same Idea, wch. Mr Blair supported, respecting an ideal & immutable Standard of Value—tho’ he had not seen the Book, untill he had written his Paper, when I put it into his Hands.
Mr R. is very uneasy at his long Delay here, the Situation of Mrs. R. however is such, that he cannot resolve to leave her, tho’ he sometimes talks of setting out very soon.
I beg to be remembered by our ⟨valuable?⟩ Friend Mr Jefferson & that You will beleive me to be Yr. sincerely affe.
J Madison
